Name: 2014/444/EU, Euratom: Council Decision of 8 July 2014 concerning the removal of the name of a temporary Judge of the European Union Civil Service Tribunal from the list drawn up by Decision 2013/181/EU
 Type: Decision
 Subject Matter: organisation of the legal system; NA;  EU institutions and European civil service
 Date Published: 2014-07-10

 10.7.2014 EN Official Journal of the European Union L 201/24 COUNCIL DECISION of 8 July 2014 concerning the removal of the name of a temporary Judge of the European Union Civil Service Tribunal from the list drawn up by Decision 2013/181/EU (2014/444/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 257 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the Protocol on the Statute of the Court of Justice of the European Union, and in particular the second paragraph of Article 62c thereof, Having regard to Regulation (EU, Euratom) No 979/2012 of the European Parliament and of the Council of 25 October 2012 relating to temporary Judges of the European Union Civil Service Tribunal (1), and in particular the first paragraph of Article 4 thereof, Whereas: (1) By letter of 7 March 2014, Mr Haris TAGARAS resigned from his post as a temporary Judge of the European Union Civil Service Tribunal (hereinafter referred to as the Civil Service Tribunal). (2) Regulation (EU, Euratom) No 979/2012 provides that a temporary Judge's name must be removed from the list of temporary Judges on his resignation. (3) It is therefore appropriate to adopt a decision concerning the removal of Mr Haris TAGARAS' name from the list of temporary Judges of the Civil Service Tribunal drawn up by Decision 2013/181/EU (2), HAS ADOPTED THIS DECISION: Article 1 The name of Mr Haris TAGARAS, former Judge of the Civil Service Tribunal, shall be removed from the list of temporary Judges of the Civil Service Tribunal drawn up by Article 1 of Decision 2013/181/EU. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 303, 31.10.2012, p. 83. (2) Council Decision of 22 April 2013 drawing up a list of three temporary Judges for the Civil Service Tribunal (OJ L 111, 23.4.2013, p. 49).